EXHIBIT 10.3

 

JOINDER AGREEMENT

            THIS JOINDER AGREEMENT (this "Joinder Agreement"), dated as of
September 30, 2005, is entered into by Texas-New Mexico Power Company, a Texas
corporation (the "Applicant Borrower") for the benefit of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the "Administrative Agent") under that
certain Amended and Restated Credit Agreement, dated as of August 15, 2005,
among PNM Resources, Inc. (the "Company"), First Choice Power, L.P., a Texas
limited partnership ("FCP", together with the Company and, subject to compliance
with Section 2.6 of the Credit Agreement, certain Subsidiaries of the Company
from time to time, individually a "Borrower" and collectively the "Borrowers"),
Bank of America, N.A., as Administrative Agent, and the Lenders identified
therein (as the same may be amended, modified, extended or restated from time to
time, the "Credit Agreement").  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

            The Applicant Borrower hereby agrees as follows:

            1.         Upon its execution of this Joinder Agreement, and the
satisfaction of the conditions set forth in Section 2.6 of the Credit Agreement,
the Applicant Borrower will be deemed to be a Borrower for all purposes of the
Credit Agreement and agrees to be bound by all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation, all
of the affirmative and negative covenants set forth in Sections 7 and 8 of the
Credit Agreement.  Furthermore, the Applicant Borrower agrees that all of the
representations and warranties in the Credit Agreement applicable to the
Applicant Borrower are true and correct in all material respects as of the date
hereof.

            2.         The Applicant Borrower agrees to deliver to the
Administrative Agent all documentation required by Section 2.6 of the Credit
Agreement or otherwise requested by the Administrative Agent, including, without
limitation, organizational documents, resolutions, an incumbency certificate and
opinions.

            3.         The address of the Applicant Borrower for purposes of
Section 11.1 of the Credit Agreement is the same address as the Company.

            4.         This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

           5.         THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAW RULES).

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the Applicant Borrower has caused this Joinder
Agreement to be duly executed by its authorized officer as of the day and year
first above written.

TEXAS-NEW MEXICO POWER COMPANY


 

By:         /s/ Terry R. Horn                                     

Name:   Terry R. Horn                                           

Title:      Vice President and Corporate Secretary


 

Acknowledged and accepted:


 

BANK OF AMERICA, N.A.,

as Administrative Agent


 

By:         /s/ Gabriela B. Millhorn                             

Name:   Gabriela B. Millhorn                                   

Title:      Senior Vice President                                